NUMBER 13-00-036-CR
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 
 

HYUNG PARK,                                                                     Appellant,
 
                                                   v.
 
THE
STATE OF TEXAS,                                                          Appellee.
 

 
                         On appeal from the 12th District Court
                                  of Walker
County, Texas.
 

 
                                   O P I N I O N
 
                  Before Justices Yañez, Castillo, and
McCormick[1]
                                  Opinion by Justice Castillo
 




Appellant Hyung Park
pled guilty to a Class A misdemeanor offense of possession of marijuana and was
sentenced, pursuant to a plea bargain agreement, to a three hundred dollar
fine.[2]  Appellant filed a notice of appeal from this
conviction, specifying that the substance of the appeal was raised by a written
motion and ruled on prior to trial and, in a single issue, challenges the trial
court=s purported decision
on his motion to suppress.  We affirm.
Preservation
of Error




While appellant
asserts that he is appealing the trial court=s denial of his pretrial motion to suppress, no
such order appears in the record.[3]  Although the docket sheet indicates that the
motion was denied on August 17, 1999,[4]
the clerk=s record contains no
written order and the reporter=s record of the
hearing likewise reflects no oral ruling from the bench.  The record of the plea similarly makes no
allusion to any ruling on the motion to suppress, nor was the plea made
conditional to the right to appeal any decision on the motion to suppress.  It is incumbent upon the accused to obtain a
ruling on his motion to suppress in order to be able to preserve any error for
appellate review.  Tex. R. App. P. 33.1(a)(2)(A); Garcia
v. State, 45 S.W.3d 733, 736 (Tex. App.BCorpus Christi 2001,no pet.)(where record
contained no written order and reflected no oral ruling, error was not
preserved even though docket sheet notation 
indicated that motion to suppress was denied).  Appellant has failed to preserve any asserted
error concerning the overruling of his motion. 
Garcia, 45 S.W.3d at 736.  
We overrule appellant=s sole issue and
affirm the judgment of conviction.
 
ERRLINDA CASTILLO
Justice
 
Justice McCormick concurring.  
 
Do not publish.
Tex. R. App. P. 47.3(b).
 
Opinion delivered and filed
this 18th day of July, 2002.
 




[1] Retired Court
of Criminal Appeals Judge Michael J. McCormick assigned to this
Court by the Chief Justice of the Supreme Court of Texas pursuant to Tex. Gov=t Code Ann. '
74.003 (Vernon 1998).


[2]
Tex. Health & Safety Code Ann. '' 481.121(a) & (b)(2)
(Vernon Supp. 2002). 


[3]
Pursuant to our authority under Texas Rule of Appellate Procedure 34.5, we
ordered the trial clerk to provide us with a supplemental record containing the
written ruling on the motion to suppress. 
Tex. R. App. P. 34.5.  The clerk has certified that no written
record of any ruling, apart from the docket entry, exists.


[4]
It is well settled that a docket sheet entry may not substitute as an order.  In re Fuentes, 960 S.W.2d 261, 264 (Tex.
App.BCorpus Christi
1997, original proceeding).